Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on January 27, 2021.
The application has been amended as follows: 
	Claim 1 has been amended as follows:
1. (currently amended) An apparatus for making spunbonded nonwoven, the apparatus comprising:
a spinneret for emitting continuous filaments in a filament-travel direction;
a cooling chamber downstream in the direction from the spinneret and receiving the filaments;
two air-supply manifolds flanking the chamber for feeding cooling air thereinto transverse to the direction and each subdivided relative to the direction into an upstream section and a downstream section that feed cooling air of different temperatures to the chamber;

a screen on each of the sides of each of the flow straighteners extending perpendicular to the passages and parallel to the direction and having a flow cross section equal to 20% to 50% of a cross-sectional size of the straightener.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the apparatus, as recited by claims 1-2, 5, 7 and 9-15, particularly including a screen on each of the sides of each of the flow straighteners extending perpendicular to the passages and parallel to the direction and having a flow cross section equal to 20% to 50% of a cross-sectional size of the straightener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744        
                                                                                                                                                                                                /XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744